ICJ_083_TerritorialDispute_LBY_TCD_1990-10-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFÉREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE DU 26 OCTOBRE 1990

1990

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER OF 26 OCTOBER 1990
Mode officiel de citation :

Différend territorial (Jamahiriya arabe libyenne/Tchad),
ordonnance du 26 octobre 1990, C.L.J. Recueil 1990, p. 149

Official citation :

Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Order of 26 October 1990, I.C.J. Reports 1990, p. 149

 

N° de vente : 5 89
Sales number

 

 

 
149

| COUR INTERNATIONALE DE JUSTICE

1990 ANNÉE 1990
26 octobre
Rôle général
n° 83 26 octobre 1990
AFFAIRE

DU DIFFÉREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE

Présents: M. Rupa, Président; M. MBAYE, Vice-Président, MM. LACHS,
-ELIAS, ODA, AGO, SCHWEBEL, sir Robert JENNINGS, MM. BED-
Jaout, NI, EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN,
PATHAK, juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Rend l'ordonnance suivante:

Vu les articles 40 et 48 du Statut de la Cour,
Vu les articles 38, 39, 44 et 46 du Réglement de la Cour; et

Considérant que, le 31 août 1990, le Gouvernement de la Jamahiriya
arabe libyenne populaire et socialiste a, conformément à l’article 40, para-
graphe 1, du Statut de la Cour, procédé à la notification au Greffe de la
Cour d’un accord intitulé « Accord-cadre sur le règlement pacifique du
différend territorial entre la Grande Jamahiriya arabe libyenne populaire
et socialiste et la République du Tchad», fait à Alger en langues arabe
et française le 31 août 1989, et dont une copie était annexée à la notifica-
tion;

4
150 DIFFÉREND TERRITORIAL (ORDONNANCE 26 X 90)

Considérant que cet accord-cadre dispose, en son article premier,
que:

«les deux parties s’engagent à régler d’abord leur différend territo-
rial par tous les moyens politiques, y compris la conciliation, dans un
délai d’un an, cité comme référence, à moins que les chefs d’Etat en
décident autrement »

et, en son article 2, que:

«à défaut d’un règlement politique à leur différend territorial, les
deux parties s’engagent:

a) à soumettre le différend au jugement de la Cour internationale de
Justice.» ;

Considérant que, selon la notification,

«la question posée à la Cour peut être définie dans les termes
suivants:

«En vue de la poursuite de l’application de l’accord-cadre, et
compte tenu du différend territorial entre les Parties, statuer sur les
limites de leurs territoires respectifs conformément aux régles du
droit international applicables en la matière » ;

Considérant qu’il est indiqué, dans la notification, que M. Abdulati
Ibrahim El-Obeïidi a été désigné comme agent de la Jamahiriya arabe
libyenne en l’espèce;

Considérant que, le 31 août 1990, une copie certifiée conforme de la
notification et de son annexe a, conformément à l’article 39, paragraphe 1,
du Règlement de la Cour, été communiquée au Gouvernement du Tchad
par le Greffier adjoint;

Considérant que, le 1% septembre 1990, le Greffe de la Cour a reçu par
télécopie de l’ambassade de la République du Tchad à Bruxelles une
communication qui reproduisait le texte d’une requéte du Tchad intro-
ductive d’instance contre la Jamahiriya arabe libyenne populaire et socia-
liste; que cette requête était fondée sur l’article 2 a) de l’accord-cadre et, à
titre subsidiaire, sur l’article 8 du traité franco-libyen d’amitié et de bon
voisinage du 10 août 1955;

Considérant que, par cette requéte, la République du Tchad
«prie respectueusement la Cour de déterminer le tracé de la frontière
entre la République du Tchad et la Jamahiriya arabe libyenne,

conformément aux principes et règles de droit international appli-
cables en la matière entre les Parties »;

Considérant qu’il est indiqué, dans la requête, que M. Abderah-
man Dadi a été désigné comme agent de la République du Tchad en

5
151 DIFFEREND TERRITORIAL (ORDONNANCE 26 X 90)

lespéce; considérant que M. Abdoulaye Lamana a ensuite été désigné
comme coagent;

Considérant que, le 3 septembre 1990, ’ambassadeur de la République
du Tchad aux Pays-Bas a déposé au Greffe de la Cour l’original de la
requéte;

Considérant que, le même jour le Greffier a, conformément à l’ar-
ticle 38, paragraphe 4, du Règlement de la Cour, transmis à la Jamahi-
riya arabe libyenne une copie certifiée conforme de la requête;

Considérant que, par lettre du 28 septembre 1990, reçue au Greffe par
télécopie le même jour et dont l’original a été reçu le 5 octobre 1990,
l’agent du Tchad a notamment fait savoir à la Cour que son gouvernement
constatait que «sa demande coïncide avec celle contenue dans la notifica-
tion que la Jamahiriya arabe libyenne lui a adressée le 31 août 1990» et
considérait que

«ces deux notifications concernent une affaire unique, dont la Cour
est saisie en application de l’accord d’Alger, qui constitue le compro-
mis, fondement principal de sa compétence en l’espèce »;

Considérant que le Greffier adjoint a transmis une copie de la lettre du
28 septembre 1990 à l’agent de la Jamahiriya arabe libyenne;

Considérant que, au cours d’une réunion entre le Président de la Cour
et les représentants des Parties tenue le 24 octobre 1990, les agents des
Parties sont convenus qu’en l’espèce l’instance avait en fait été introduite
par deux notifications successives du compromis que constitue l’accord-
cadre du 31 août 1989, ja notification déposée par la Jamahiriya arabe
libyenne le 31 août 1990 et la communication faite par la République du
Tchad le 3 septembre 1990 lue à la lumière de la lettre de l’agent du Tchad
du 28 septembre 1990, et que la procédure en l’espèce devait être détermi-
née par la Cour sur cette base, conformément à l’article 46, paragraphe 2,
du Règlement de la Cour;

S'étant renseignée auprès des Parties sur les délais de présentation des
pièces de procédure;

Décide, comme prévu à l’article 46, paragraphe 2, du Règlement de la
Cour, que chacune des Parties déposera un mémoire et un contre-
mémoire dans les mêmes délais;

Fixe au 26 août 1991 la date d’expiration du délai pour le dépôt des
mémoires;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le vingt-six octobre mil neuf cent quatre-vingt-dix, en

6
152 DIFFÉREND TERRITORIAL (ORDONNANCE 26 X 90)

trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Jamahiriya
arabe libyenne populaire et socialiste et au Gouvernement de la Répu-

blique du Tchad.
Le Président,
(Signé) José Maria RuDA.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
